Duckworth, Chief Justice.
1. In equitable proceedings either party may be compelled to discover facts within his knowledge, beneficial to the other party and material to his case, either upon a petition for discovery and relief, or for discovery alone ancillary to some other civil proceedings. Code § 38-1101. And discovery will lie in aid of actions for personal torts. See 27 C. J. S. 9, § 3; Lucas v. Neidlinger, 210 Ga. 557 (3) (81 S. E. 2d 825).
Submitted July 12, 1955
Decided September 13, 1955.
Wm. F. Buchanan, Newell Edenfield, Lamar W. Sizemore, for plaintiff in error.
Adair & Goldthwaite, Poole, Pearce & Hall, William Hall, Carter Goode, contra.
2. But a bill filed for relief and discovery in aid of a suit at law is demurrable unless the complainant avers his inability to prove the facts upon which he relies at law without resort to the conscience of the defendant, or shows some other ground for equitable interference. Merchants Bank v. Davis, 3 Ga. 112.
3. The discovery sought here is for information and facts as to the location, amounts, etc., of the various funds of a labor union, and has no bearing whatsoever on the main action for damages occurring as the result of a union member shooting the petitioner in the leg during a strike against the employer, Southern Bell Telephone & Telegraph Company, but seeks discovery as to funds in the defendants’ possession. The petition in no wise alleges that the information sought to be discovered is necessary to prove the facts upon which the petitioner relies at law to collect damages, nor does it allege that the discovery sought is ancillary to any other proceedings which might be brought, such as attachment of such funds; hence the petition fails to show that discovery is necessary or that the usual proceedings at law are inadequate, and the court did not err in denying the prayers for discovery. See Farmers Bank v. Harrison, 182 Ga. 623 (186 S. E. 687); Georgia Power Co. v. Owen, 207 Ga. 178, 181 (60 S. E. 2d 436); Lucas v. Neidlinger, 210 Ga. 557 (6), supra.

Judgment affirmed.


All the Justices concur.